DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 09/12/2022 claims, is as follows: Claim 1 has been amended; Claims 8-20 have been withdrawn; Claims 1-20 are pending.
Note: amendments to Specification filed on 09/12/2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1:
The limitation “the upper tank includes vertically offset upper and lower outlets that are fluidically coupled to the lower tank by first and second interconnecting members, respectively, … closing a valve assembly disposed on the first interconnecting member between the upper and lower tanks” in lines 3-8 is not supported in the original disclosure. In other words, the limitation of claim 1 requires at least the upper outlet of the upper tank to be fluidically coupled to the lower tank via a first interconnecting member, the lower outlet of the upper tank to be fluidically coupled to the lower tank via a second interconnecting member, and the valve assembly disposed on the first interconnecting member. The limitation seems to contradict with para. 0053 and fig. 4 because fig. 4 indicates the valve assembly disposed on interconnecting hoses 52, 54 connecting the lower water outlet 48 of the upper tank 20 to lower tank 22 (emphasis added). The upper water outlet 46 of the upper tank 20 is connected to the lower tank 22 via an interconnecting hose 50. 
Therefore, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation “the upper tank includes vertically offset upper and lower outlets that are fluidically coupled to the lower tank by first and second interconnecting members, respectively, … closing a valve assembly disposed on the first interconnecting member between the upper and lower tanks” in lines 3-8 renders the claim indefinite, since said limitation contradicts Fig. 4 and para. 0053 of the originally-filed specification that show the lower outlet of the upper tank is fluidly connected to the lower tank via first interconnecting member that is controlled by the valve assembly. 
For the purpose of substantive examination, said limitation is presumed to read “the upper tank includes vertically offset lower and upper outlets that are fluidically coupled to the lower tank by first and second interconnecting members, respectively, … closing a valve assembly disposed on the first interconnecting member between the upper and lower tanks”
In claim 6:
The limitation “an upper water outlet of the upper tank” renders the claim indefinite because there is a previous instance of upper outlet of upper tank recited in line 4 of claim 1. It is unclear if the upper water outlet in claim 6 refers to the same upper outlet of the upper tank previously recited in claim 1.  
For the purpose of substantive examination, it is presumed that the upper water outlet of the upper tank recited in claim 6 refers to the same upper outlet recited in claim 1. 
In claim 7:
The limitation “a lower water outlet of the upper tank” renders the claim indefinite because there is a previous instance of a lower outlet of upper tank recited in line 4 of claim 1. It is unclear if the lower water outlet in claim 6 refers to the same lower outlet of the upper tank previously recited in claim 1.  
For the purpose of substantive examination, it is presumed that the lower water outlet of the upper tank recited in claim 7 refers to the same lower outlet recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reay (US 20060249136, previously cited), in view of Yamamoto (US 20100154656, newly cited) and Donarski (US 20160374499, previously cited)
Regarding claim 1, Reay discloses a method of filling a steam generating system of an appliance (filling water to steam system 100) (para. 0023; fig. 3), the method comprising the steps of: 
providing an upper tank (vessel 50) vertically offset from a lower tank (water reservoir 102), wherein the upper tank (vessel 50) includes a lower outlet (fluid port 70) that is fluidically coupled to the lower tank (water reservoir 102) by a first interconnecting member (annotated fig. 3), and further wherein the upper tank and lower tank are sealed tanks (para. 0023; fig. 3);
closing a valve assembly (valve 110) disposed on the first interconnecting member (annotated fig. 3) between the upper (vessel 50) and lower tanks (water reservoir 102) (para. 0023); 
filling a cavity of the upper tank (vessel 50) with a volume of water (para. 0022); 
drawing water from the lower tank (water reservoir 102) into a boiler (steam generator 112) (para. 0024); 
heating the water (water) in the boiler to provide a water and steam mixture (steam) (para. 0024); 
introducing steam (steam) into a cooking cavity (cooking cavity 26) (para. 0024); and 
selectively opening and closing the valve assembly (valve 110) to allow a portion of the volume of water stored in the upper tank (vessel 50) to enter the lower tank (water reservoir 102 ) (para. 0023).
[AltContent: textbox (First interconnecting member)][AltContent: arrow]
    PNG
    media_image1.png
    483
    514
    media_image1.png
    Greyscale

Reay does not disclose:
the upper tank includes vertically offset upper and lower outlets that are fluidically coupled to the lower tank by first and second interconnecting members, respectively; 
filling the lower tank with a volume of overflow water from the upper tank through a second interconnecting member; 
introducing the water and steam mixture into a phase separator; and 
separating water from steam within the phase separator. 
However, Yamamoto discloses a steam generating system (steam generator 40) comprises:
an upper tank (auxiliary tank 39) includes vertically offset lower and upper outlets (annotated fig. 5) that are fluidically coupled to a lower tank (annotated fig. 5) by first and second interconnecting members (supply pipe 33/32 and overflow tube 91 respectively),  respectively (para. 0073); 
filling the lower tank (annotated fig. 5) with a volume of overflow water from the upper tank through a second interconnecting member (overflow tube 91) (para. 0073).  

[AltContent: arrow][AltContent: textbox (Lower tank)][AltContent: rect][AltContent: textbox (upper outlet)][AltContent: arrow][AltContent: textbox (Lower outlet)][AltContent: arrow]
    PNG
    media_image2.png
    421
    595
    media_image2.png
    Greyscale


Donarski discloses a method of a stem generating system (steam generator system 10), the method comprising:
introducing the water and steam mixture (steam S and hot water) into a phase separator (separator 18) (para. 0014, lines 20-25); and 
separating water from steam within the phase separator (separator 18) (para. 0016, lines 1-6). 

    PNG
    media_image3.png
    473
    590
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reay’s upper tank to include vertically offset lower and upper outlets that are fluidically coupled to the lower tank by first and second interconnecting members respectively, such that the overflow water from the upper tank is routed to the lower tank through the second interconnecting member as taught by Yamamoto. Doing so would prevent the upper tank from overflowing due to malfunction of pump or other electronics. The modification would result in the overflow tube 91 of Yamamoto fluidly connects to vessel 50 of Reay in essentially the same manner as shown in fig. 3 of Yamamoto to direct overflow fluid from the vessel 50 to water reservoir 102 of Reay. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reay to include the phase separator disposed at the outlet end of the boiler (steam outlet 120 of steam generator 112 of Reay) as taught by Donarski in order to ensure that only steam get introduced into the cooking cavity. 

Regarding claim 3, Reay discloses the method, further including the step of: monitoring a water level (water level sensor 108) in the lower tank (water reservoir 102) (para. 0023).

Regarding claim 4, Reay discloses the method, wherein the step of monitoring the water level in the lower tank (water reservoir 102) further includes using a water level sensor (water level sensor 108) operably coupled to a controller (controller 36) to monitor the water level in the lower tank (para. 0026 and 0023).

Regarding claim 5, Reay discloses the method, wherein the step of selectively opening and closing the valve assembly (valve 110) further includes using the controller (controller 36) to open the valve assembly (valve 110) when a threshold water level is detected in the lower tank (water reservoir 102) by the water level sensor (water level sensor 108) (para. 0023).

Regarding claim 6,  Yamamoto discloses the method, wherein the step of filling the lower tank (annotated fig. 5 of claim 1) with a volume of overflow water from the upper tank (auxiliary tank 39) further includes gravitationally filling the lower tank with the overflow water from the upper tank through an upper water outlet of the upper tank (auxiliary tank 39) (para. 0073; fig. 5). 

Regarding claim 7, the modification of Reay and Yamamoto discloses the method, wherein the step of selectively opening and closing the valve assembly (valve 110 of Reay) further includes gravitationally filling the lower tank (water reservoir 102 of Reay) with the volume of water from the upper tank (vessel 50 of Reay) through the lower water outlet of the upper tank (fluid port 70 of vessel 50 of Reay; fig. 5)  that is vertically offset in a lower position relative to the upper water outlet (overflow opening of auxiliary tank 39 of Yamamoto).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Reay (US 20060249136, previously cited), Yamamoto (US 20100154656, newly cited), and Donarski (US 20160374499, previously cited), in view of Zhang (US 20130087107, previously cited)
Regarding claim 2, the modification of Reay, Yamamoto, and Donarski discloses substantially all of the claimed features as set forth above. Donarski discloses the method including the step of reintroducing separated water from the phase separator (separator 18) into the boiler 15.  

    PNG
    media_image4.png
    451
    598
    media_image4.png
    Greyscale

The modification does not disclose the step of reintroducing separated water from the phase separator into the lower tank. 
However, Zhang discloses a phase separator (steam-water separating device 4), wherein water is returned back into a water tank 1 (para. 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donarski’s the water outlet of the phase separator to be operably coupled to the lower tank of Reay for reintroducing separated water from the phase separator into the lower tank as taught by Zhang. Doing so would arrive at the same predictable result, which is water is returned to the water tank to be converted into steam in the boiler.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/377,825
Present Application 16/377,830
Copending Application 16/377,825
1. A method of filling a steam generating system of an appliance, the method comprising the steps of: providing an upper tank vertically offset from a lower tank, wherein the upper tank includes vertically offset upper and lower outlets that are fluidically coupled to the lower tank by first and second interconnecting members, respectively, and further wherein the upper tank and lower tank are sealed tanks; closing a valve assembly disposed on the first interconnecting member between the upper and lower tanks; filling a cavity of the upper tank with a volume of water; filling the lower tank with a volume of overflow water from the upper tank through a. the second interconnecting member; drawing water from the lower tank into a boiler; heating the water in the boiler to provide a water and steam mixture; introducing the water and steam mixture into a phase separator; separating water from steam within the phase separator; introducing separated steam into a cooking cavity; and selectively opening and closing the valve assembly to allow a portion of the volume of water stored in the upper tank to enter the lower tank.2. The method of claim 1, further including the step of: reintroducing separated water from the phase separator into the lower tank.3. The method of claim 1, further including the step of: monitoring a water level in the lower tank.4. The method of claim 3, wherein the step of monitoring the water level in the lower tank further includes using a water level sensor operably coupled to a controller to monitor the water level in the lower tank.5. The method of claim 4, wherein the step of selectively opening and closing the valve assembly further includes using the controller to open the valve assembly when a threshold water level is detected in the lower tank by the water level sensor.6. The method of claim 1, wherein the step of filling the lower tank with a volume of overflow water from the upper tank further includes gravitationally filling the lower tank with the overflow water from the upper tank through an upper water outlet of the upper tank.7. The method of claim 6, wherein the step of selectively opening and closing the valve assembly further includes gravitationally filling the lower tank with the volume of water from the upper tank through a lower water outlet of the upper tank that is vertically offset in a lower position relative to the upper water outlet.
1. A steam generating system for an appliance, comprising: a first tank positioned at a first vertical position, the first tank including an upper water outlet positioned above and a lower water outlet, such that the upper water outlet and the lower water outlet are vertically offset from one another, and further wherein the first tank includes a water inlet; a second tank positioned at a second vertical position that is lower than the first vertical position of the first tank, wherein the second tank includes first and second water inlets positioned on an upper portion of the second tank, and first and second water outlets positioned on a lower portion of the second tank, wherein the upper water outlet of the first tank is fluidically coupled to the second water inlet of the second tank by a first interconnecting member, and further wherein the lower water outlet of the first tank is fluidically coupled to the first water inlet of the second tank by a second interconnecting member; and a valve assembly disposed along the second interconnecting member, wherein the valve assembly is operable between open and closed conditions to selectively provide access between the first tank and the second tank via the second interconnecting member; and a pump, wherein the pump is fluidically coupled to the first water outlet of the second tank by an interconnecting member, and further wherein the pump is operably coupled to the water inlet of the first tank.2. The steam generating system of claim 1, including; a boiler having first and second ends, wherein the first end of the boiler is operably coupled to the water outlet of the second tank.3. The steam generating system of claim 2, including; a phase separator having an inlet operably coupled to and in fluid communication with the boiler at the second end of the boiler.4. The steam generating system of claim 3, wherein the phase separator further includes a water outlet operably coupled to the second tank for reintroducing water that is not converted into steam back into the second tank.5. The steam generating system of claim 4, wherein the phase separator further includes a steam outlet operably coupled to a steam supply tube, and further wherein the steam supply tube is operably coupled to a cooking cavity of the appliance for delivering steam thereto.6. The steam generating system of claim 5, wherein the phase separator further includes a pathway therethrough that is defined between the inlet of the phase separator and the steam outlet of the phase separator, wherein the water outlet of the phase separator is disposed between the inlet of the phase separator and the steam outlet of the phase separator along the pathway.7. The steam generating system of claim 5, wherein the water outlet and the inlet of the phase separator are disposed on a lower portion of the phase separator, and further wherein the steam outlet of the phase separator is disposed on an upper portion of the phase separator.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application 16/377,825 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the copending Application 16/377,825.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed on 09/12/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761